                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                            November 06, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk

                                 HOUSTON DIVISION

ARCHIE TOBIAS,                                   §
          Plaintiff,                             §
                                                 §
vs.                                              §    CIVIL ACTION H-17-1757
                                                 §
JENNIFER BROWN, et al.,                          §
                                                 §
               Defendants.                       §


                              MEMORANDUM ON DISMISSAL


       Archie Tobias, an inmate of the Texas Department of Criminal Justice - Correctional

Institutions Division, sued in June 2017, alleging civil rights violations resulting from a denial of

adequate medical care; denial of access to the courts; and denial of due process. Tobias, proceeding

pro se and in forma pauperis, sues Jennifer Brown; S. Schumacher; Major R. Pena; S. Mitchell; A.

Mukolu; K. Beck; and John Doe Simmon.

       The threshold issue is whether Tobias's claims should be dismissed as frivolous.

I.     Tobias's Allegations

       On May II, 20 I5, Tobias was transported from Bexar County Holding Center to the South

Texas Intermediate Sanction Facility ("ISF"). Tobias informed ISF personnel of his various health

conditions which required daily medications. Tcbias states that he suffers from congestive heart

failure, complications relating to by-pass heart surgery, high blood pressure, Type II diabetes, and

back injuries. Tobias complains that he arrived at the ISF on May II, 20 I5, but he did not receive

any medications for three days.



O:\RAO\VDG\20I7\I7-I757.e0I.wpd
        On May 13, 2015, Tobias informed Lieurenant Lovinggood that he had not received any

medications. Lieutenant Lovinggood escorted To Jias to the infirmary where Tobias received some

medications.

        On May 16, 2015, Tobias requested to be placed on a special diet because he is diabetic.

Tobias explains that members of the prison gang, Aryan Brotherhood, were responsible for

distributing the food trays. The diet trays were stored on separate food carts. Tobias explains that

he was placed on a special diet, but his food was tainted with spit and paint particles. He asked to

be removed from the diet because prison officials were tampering with his food tray. Tobias asserts

that despite being taken off of the special diet, Tobias was inexplicably placed on the diabetic diet

list.

        Tobias states that on May 17, 2015, he was denied access to the courts because K. Beck

denied him paper, pens, and postage. (Docket Entry No. 10, Plaintiffs More Definite Statement,

p. 20). Tobias states that he had to wait until May 25, 2015, when his living area was again allowed

to make purchases from the commissary. He alsc complains that he was denied access to the law

library, so he was unable to pursue his appeal ofhi~ conviction, research a landlord-tenant issue, and

challenge a parole revocation hearing. He further :tsserts that he was not allowed to purchase basic

hygiene items. Though Tobias requested to be t1ken off the diabetic diet, he was placed on the

diabetic diet on May 2 7, 2015.

        Tobias states that he was removed from the special diet list on June 8, 2015, and placed back

on the list on June 9, 2015. When Tobias showed the tray that was tainted with paint chips, Tobias

states he was labeled as a snitch. Tobias states that on June 9, 2015, he accused a white inmate of

tampering with his food. Tobias asserts that the white inmate assaulted him. Following the assault,


O:\RAO\VDG\2017\17-1757.e01.wpd                   2
Tobias was transported to Ben Taub Hospital where he received treatment for his broken nose and

skull fractures and prescribed pain medications. Upon his return to ISF, John Doe Simmon failed

to issue the medications prescribed by Ben Taub Hospital. Tobias further complains that Nurse

Simmon refused to issue a change of clothing, refmed to clean off the dried blood, and forced Tobias

to wear a bloody hospital gown. Tobias complains that S. Schumacher denied Tobias prescribed

pain medications. Tobias asserts that he tried to inform Warden Brown of the problems he was

having regarding medications.

       Tobias claims that on June 10, 2015, Major R. Pena told Tobias that he had instructed an

inmate to assault Tobias. Tobias alleges that Majo:~ Pena subjected Tobias to racial slurs by saying,

"I'm a white boy, and you got beat down by a whi:e boy." (Docket Entry No. 10, Plaintiffs More

Definite Statement, p. 2). Tobias asserts that the defendants conspired to have Tobias assaulted.

       On June 11, 2015, Tobias was scheduled for a follow-up appointment for oral surgery at Ben

Taub Hospital. Tobias states that he was released on parole and told to report to the San Antonio

parole office, or he would be charged with a parole violation. Tobias states that he was forced to

choose between seeking treatment at Ben Taub Hospital or receiving a parole violation.

       Tobias complains that A. Mukulu, the      gri<~vance   coordinator, denied Tobias access to the

grievance system. Tobias complains that he was unable to obtain a Step One Grievance form.

       Tobias seeks compensatory damages of$800,000.00 and punitive damages of$200,000.00.

II.    Standard of Review

       28 U.S.C. § 1915 instructs that a court "shaJ" dismiss an in forma pauperis complaint at any

time, if it determines that the complaint is frivolous or it fails to state a claim on which relief may

be granted. 28 U.S.C. § 1915(e)(2)(B)(i)-(ii) (201 ~:). Further, the Court may sua sponte dismiss on


O:\RAO\VDG\2017\17-1757.e01.wpd                   3
these grounds, even without serving the defendants. See Wilson v. Barrientos, 926 F .2d 480, 482 (5th

Cir. 1991) ("Dismissal [under § 1915] is 'often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenien:;e and expense of answering such complaints."')

(quoting Neitzke v. Williams, 490 U.S. 319,324 (1989)). The standard under§ 1915(e)(2)(B) for

dismissing a frivolous complaint applies to both prisoner and non-prisoner complaints. See Newsome

v. EEOC, 301 F.3d 227, 231-33 (5th Cir. 2002) (per curiam) (affirming dismissal based on

§ 1915(e)(2)(B) in a non-prisoner case).

       "[A] complaint ... is frivolous where it lacks an arguable basis either in law or in fact."

Neitzke, 490 U.S. at 325. "A complaint lacks an arguable basis in law if it is based on an

indisputably meritless legal theory, such as if the <:omplaint alleges the violation of a legal interest

which clearly does not exist." Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999) (quoting Harper

v. Showers, 174 F.3d 716, 718 (5th Cir. 1999)). A daim is factually frivolous if the facts are "clearly

baseless, a category encompassing allegations that are 'fanciful,' 'fantastic,' and' delusional.'" Hicks

v. Garner, 69 F.3d 22, 25 (5th Cir. 1995) (quoting Denton v. Hernandez, 504 U.S. 25, 32-33

(1992)).

       To determine whether a complaint fails to state a claim upon which relief may be granted,

courts engage in the same analysis as when ruling on a motion for dismissal under Federal Rule of

Civil Procedure 12(b)(6). See Hale v. King, 642 F.3d 492, 497 (5th Cir. 2011) (per curiam). To

survive a Rule 12(b)(6) motion to dismiss, a complaint must contain "sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S.

662,678 (2009). "A claim has facial plausibility w:1en the plaintiff pleads factual content that allows

the court to draw the reasonable inference that th~: defendant is liable for the misconduct alleged."


O:\RAO\VDG\2017\17-1757.e0l.wpd                    4
!d. (citation omitted). To meet this pleading standard, the complaint must state more than "an

unadorned, the-defendant-unlawfully-harmed-me accusation." !d. (citation omitted). "Factual

allegations must be enough to raise a right to relief above the speculative level ... on the assumption

that all the allegations in the complaint are true (even if doubtful in fact)." Bell At!. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (citations om[tted).

        Tobias proceeds prose in this case. Courts construe pleadings filed by prose litigants under

a less stringent standard of review. Haines v. Kerner, 404 U.S. 519 (1972) (per curiam). Under this

standard, "[a] document filed prose is 'to be liberally construed,' Estelle [v. Gamble, 429 U.S. 97,

106 ( 197 6)], and 'a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyen.'" Erickson v. Pardus, 551 U.S. 89,94 (2007).

        When analyzing a prose plaintiffs complaint, the Court may consider reliable evidence such

as the plaintiffs allegations, responses to a questionnaire, and authenticated records. See Wilson v.

Barrientos, 926 F.2d 480, 483-84 (5th Cir. 1991); see also Berry v. Brady, 192 F.3d 504, 507 (5th

Cir. 1999) (noting responses given to a questionnai:e are incorporated into the plaintiffs pleadings);

Banuelos v. McFarland, 41 F.3d 232,234 (5th Cir. l995) (holding that courts may dismiss prisoners'

in forma pauperis claims as frivolous based or. "medical or other prison records if they are

adequately identified and authenticated").

        In evaluating the sufficiency of a complair.t, courts accept well-pleaded factual allegations

as true, but do not credit conclusory allegations or assertions that merely restate the legal elements

of a claim. Chhim v. Univ. ofTex. at Austin, 836 F.3d 467,469 (5th Cir. 2016). And while courts

hold pro se plaintiffs to a more lenient standard than lawyers when analyzing complaints, such

plaintiffs must nevertheless plead factual allegations that raise the right to relief above a speculative


O:\RAO\VDG\2017\17-1757.e0l.wpd                    5
level.Jd. (citing Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002)).

III.     The Issue of Limitations

         Dismissal of an action is appropriate when "it is clear from the face of a complaint filed in

forma pauperis that the claims asserted are barred by the applicable statute oflimitations." Gartrell,

981 F.2d at 256. In section 1983 cases, the federal courts apply the forum state's general personal

injury statute of limitations. Burge v. Parish of St. Tammany, 996 F.2d 786, 788 (5th Cir.

1993)(citing Hardin v. Straub, 490 U.S. 536, 538-39 (1989)). Although the governing period of

limitations is determined by reference to state law, the accrual of a cause of action under section

1983 is determined by reference to federal law. Jackson v. Johnson, 950 F.2d 263, 265 (5th Cir.

1992). Under the federal standard, "a cause of action accrues when the plaintiff knows or has reason

to know ofthe injury which is the basis ofthe    acti~)n."   Harris v. Hegmann, 198 F.3d 153, 156-57

(5th Cir. 1999)(quoting Burrell v. Newsome, 883 F.2d 416,418 (5th Cir. 1989)). The plaintiff must

be in possession of"critical facts" which indicate that he has been hurt and that the defendants were

responsible for the injury. Stewart v. Parish ofJejj?rson, 951 F.2d 681, 684 (5th Cir.), cert. denied,

506 U.S. 820 (1992). A plaintiff need not realize that a legal cause of action exists, but must know

the facts that would support a claim. Piotrowski v. City of Houston, 51 F.3d 512, 516 (5th Cir.

1995).

         The Texas period oflimitations for personal injury actions is two years. See Tex. Civ. Prac.

& Rem. Code Ann.§ 16.003(a) (Vemon2018). Tobias's claims arose from the events between May

11, to June 9, 2015. Tobias did not file this suit until May 28, 2017.

         The statute oflimitations bars Tobias from cLSSerting his civil rights claims against the named

defendants based on events that took place      befor~   May 28, 2015. Tobias's claims arising from


O:\RAO\VDG\2017\17-1757.e01.wpd                    6
events before May 28, 2015 are dismissed under 28 U.S.C. § 1915(e). Ali v. Higgs, 892 F.2d 438

(5th Cir. 1990).

IV.    The Claim Based on Denial of Medical Care

       The Eighth Amendment provides that excessive bail shall not be required, nor excessive fines

imposed, nor cruel and unusual punishments inflict~~d. U.S. Canst. amend VIII. Although the Eighth

Amendment does not explicitly mandate a certain level of medical care for prisoners, the cruel and

unusual punishment clause has been interpreted to impose a duty on prison officials to provide

inmates with adequate food, clothing, shelter, and nedical care. Farmer v. Brennan, 511 U.S. 825,

832 (1994); Stewart v. Murphy, 174 F.3d 530, 53] (5th Cir. 1999). A prison official's deliberate

indifference to the serious medical needs of a prisoner constitutes the unnecessary and wanton

infliction of pain proscribed by the Eighth Amendment, whether the indifference is manifested by

prison doctors or by prison guards. Estelle v. Gamble, 429 U.S. 97, 105-06 (1976); Domino v. Tex.

Dep 't of Criminal Justice, 239 F.3d 752, 754 (5th Cir. 2001).

       An Eighth Amendment claim consists oftw1) components- one objective and one subjective.

Farmer, 511 U.S. at 839. To satisfy the objective r:::quirement, the plaintiff must prove that he was

exposed to a substantial risk of serious harm. !d. at 834; Lawson v. Dallas Cnty., 286 F.3d 257,262

(5th Cir. 2002). The plaintiff must also demonstrate that the defendant was deliberately indifferent

to that risk. See Farmer, 511 U.S. at 834; Lawson, 286 F.3d at 262. The deliberate indifference

standard is a subjective inquiry; the plaintiff mw:t establish that the defendant was aware of an

excessive risk to plaintiffs health or safety, and yet consciously disregarded the risk. Farmer, 511

U.S. at 840-41; Calhoun v. Hargrove, 312 F.3d 731), 734 (5th Cir. 2002); Stewart, 174 F.3d at 534.

       The Fifth Circuit has defined a "serious medical need" as "one for which treatment has been


O:\RAO\VDG\2017\17-1757.e01.wpd                  7
recommended or for which the need is so apparent that even a layman would recognize that care is

required." Gobertv. Caldwell, 463 F.3d 339,345 n.l2 (5th Cir. 2006)(emphasis added). "Deliberate

indifference is more than mere negligence or even :?;ross negligence." Brown v. Callahan, 623 F.3d

249,255 (5th Cir. 201 0). Specifically, negligent medical care does not constitute a valid section 1983

claim. Mendoza v. Lynaugh, 989 F.2d 191, 193 (Sth Cir. 1993). A plaintiff is not entitled to the

"best" medical treatment available. McMahon v. Beard, 583 F.2d 172, 174 (5th Cir. 1978). A

misdiagnosis and the resulting inadequate medical care do not violate the Constitution. See Stewart

v. Murphy, 174 F.3d 530, 534 (5th Cir. 1999) (active treatment of prisoner's serious medical

condition, which ultimately resulted in death, does not constitute deliberate indifference, even if

treatment was negligently administered); see also Garrett v. Univ. of Tex. Med. Branch, 261 Fed.

App'x 759, 760 (5th Cir. 2008) (finding no deliberate indifference despite alleged misdiagnosis and

incorrect treatment because plaintiff failed to prove defendant intentionally treated him incorrectly).

       Under exceptional circumstances, the defendant's knowledge of a substantial risk of harm

may be inferred by the obviousness ofthe risk. Farmer, 511 U.S. at 842; Harris v. Hegman, 198

F.3d 153, 159(5thCir.1999);Reevesv. Collins,2'i'F.3d 174, 176(5thCir.1994). Medicalrecords

of sick calls, examinations, diagnoses, and medications may rebut an inmate's allegations of

deliberate indifference. Banuelos v. McFarland, ,q F.3d 232, 235 (5th Cir. 1995). The delay of

medical care can also constitute an Eighth Amendment violation but only "if there has been

deliberate indifference [that] results in substantial harm." Easter v. Powell, 467 F.3d 459, 463 (5th

Cir. 2006) (quoting Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993)).

       The Fifth Circuit has repeatedly held that mere disagreement with medical treatment does

not state a claim for deliberate indifference to seri1ms medical needs. See Stewart v. Murphy, 174


O:\RAO\VDG\2017\17-1757.e01.wpd                   8
F.3d 530, 535 (5th Cir. 1999); Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997). Even if a

lapse in professional judgment occurred regarding treatment of an inmate, such a lapse amounts to

mere negligence or malpractice and is not a constitutional violation. See Esparza v. Hegman, 183

F.3d 153, 159 (5th Cir. 1999) (citing Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993)).

       In Estelle, the Supreme Court concluded:

               [D]eliberate indifference to serio 1s medical needs of prisoners
               constitutes the "unnecessary and wa1ton infliction of pain" proscribed
               by the Eighth Amendment. This i~; true whether the indifference is
               manifested by prison doctors in thei~ response to the prisoner's needs
               or by prison guards in intentionally denying or delaying access to
               medical care or intentionally interfering with the treatment once
               prescribed. Regardless of how evidenced, deliberate indifference to
               a prisoner's serious illness or injury states a cause of action under
               § 1983.

Estelle, 429 U.S. at 104-05.

       To prevail on a claim for denial of medical   ~are,   Tobias must show acts or omissions on the

part of the actor sufficiently harmful to evidence deliberate indifference to serious medical needs.

Estelle v. Gamble, 429 U.S. 97, 106 (1976). That is, Tobias must show that the actor both knew of

and disregarded an excessive risk to Tobias's health and safety. Farmer v. Brennan, 511 U.S. 825,

837 (1994). The showing requires an inquiry into the actor's state of mind. !d. at 838. "Deliberate

indifference encompasses only unnecessary and wanton infliction of pain repugnant to the

conscienceofmankind." McCormickv. Stalder, 10:5 F.3d 1059,1061 (5thCir. 1997)(citingEstelle,

429 U.S. at 105-06). The standard is extremely high, requiring evidence of egregious intentional

conduct. Gobert v. Caldwell, 463 F.3d 339, 346, 351 (5th Cir. 2006). The actor must have "refused

to treat [Tobias], ignored his complaints, intentionally treated him incorrectly, or engaged in any

similar conduct that would clearly evince a wanton disregard for any serious medical needs." !d. at


O:\RAO\VDG\2017\17-1757.e01.wpd                  9
346. See Estelle, 429 U.S. at 104 n.lO (citing     cas~s   of deliberate indifference by prison doctors).

Mere delay in medical care constitutes an Eighth Amendment violation only if there has been

deliberate indifference that resulted in substantial harm. Easter v. Powell, 467 F.3d 459, 463 (5th

Cir. 2006).

          Tobias complains that medical personnel at the ISF did not provide him with the medications

that had been previously prescribed by the Bexar County Jail. He also complains that the ISF failed

to provide him with medications prescribed by Ben Taub Hospital.

          Tobias states that on May 11, 2015, he   wa~;   examined upon arrival at the ISF. He explains

that the nurse checked his blood pressure and weight. He alleges that he was denied medications for

hypertension, diabetes, and congestive heart failure. Tobias explains that medical personnel told him

that they did not have the medications that had l:een prescribed by the Bexar County Detention

Center, in stock. Tobias states that on May 19, 20: 5, he was examined by a nurse in the infirmary.

Tobias complained of breathing problems, and he::: was prescribed antibiotics. Tobias received a

medical pass to have his blood sugar and blood pr,~ssure checked. On June 9, 2015, Simmon said

he could not prescribe the medications that had bet:n prescribed by Ben Taub Hospital. Tobias has

not demonstrated that the medical care provided to him posed a substantial risk to his future health.

Tobias states that he was prescribed medications on June 9, 2015. He also received Hydrocodone;

Tramadol for headaches. By his own admissions, Tobias was prescribed the following medications

on June 12, 2015: Relaxers; catapres 0.1 mg oral tablet; acetaminophen 325 mg; aspirin 81 mg;

Coreg 25 mg; Levofloxacin 750 mg; Lisinopril40 mg; Nefedipim 960 mg; Lasit 40 mg; glipizide

5 mg; and Potassium chloride 20 mg EQ. (Docket E1try No. 10, Plaintiffs More Definite Statement,

p. 13).     Such evidence of examinations and treatment negate Tobias's claim of deliberate


O:\RAO\VDG\2017\17-1757.e01.wpd                     10
indifference. Bass v. Sullivan, 550 F.2d 229 (5th Cir. 1977).

        Deliberate indifference is an extremely high standard to meet. It is indisputable that an

incorrect diagnosis by prison medical personnel does not suffice to state a claim for deliberate

indifference. Domino v. Tex. Dep 't of Criminal Jtrstice, 239 F.3d 752, 756 (5th Cir. 2001 )(citing

Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. : 985)). Rather, the plaintiff must show that the

officials "refused to treat him, ignored his complaints, intentionally treated him incorrectly, or

engaged in any similar conduct that would clearly evince a wanton disregard for any serious medical

needs." Johnson, 759 F.2d at 1238. Furthermore, the decision whether to provide additional

treatment "is a classic example of a matter for medical judgment." Estelle, 429 U.S. at 107. And

the "failure to alleviate a significant risk that [the official] should have perceived, but did not" is

insufficient to show deliberate indifference. Farmer, 511 U.S. at 838. Therefore, Tobias's claims

are dismissed as frivolous under 28 U.S.C. § 1915(e)(2).

       Tobias also complains that the ISF medical personnel did not give him the correct pain

medications. (Docket Entry No. 10, Plaintiffs M·)re Definite Statement, p. 4). He states that he

suffers from congestive heart failure, complications relating to by-pass heart surgery, high blood

pressure, Type II diabetes, and back injuries.

       "Disagreement with medical treatment d•)es not state a claim for Eighth Amendment

indifference to medical needs." Norton v. Dimaza;1a, 122 F.3d 286, 292 (5th Cir. 1997). Tobias's

self-diagnosis of what medications or treatments he believed he needed states nothing more than a

disagreement with the medical staffs decisions. Tobias's pleadings and grievance records, which

contain evidence of examinations, medications, an c. diagnoses, do rebut Tobias's contention that his

medical care was constitutionally inadequate or that these defendants were deliberately indifferent


O:\RAO\VDG\2017\17-1757.e01.wpd                   11
to a serious medical need of his. Banuelos v. McFarland, 41 F.3d 232, 234 (5th Cir. 1995), citing

Mendoza v. Lynaugh, 989 F.2d 191, 193-95 (5th Cir. 1995).

       The pleadings indicate that Tobias received ongoing treatment for his congestive heart

failure, heart condition, high blood pressure, Type II diabetes, and back injuries. At most, Tobias

alleges inconsequential delays in medical treatment, unsuccessful medical treatment, and acts of

negligence or medical malpractice. Further, his allegation that the medical personnel at the ISF

should have prescribed other medications does no: amount to deliberate indifference. See Estelle,

429 U.S. at 107; see also Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997). Tobias has failed

to show that the defendants ignored his complaint:;, refused treatment, "or engaged in any similar

conduct that would clearly evince a wanton disregard for any serious medical needs." See Johnson,

759 F.2d at 1238.

       Tobias admits that he was seen by medical personnel on several occasions. Tobias has not

alleged facts demonstrating that the defendants we1e aware of, and disregarded, a substantial risk of

harm to Tobias. Nor did he suffer substantial harm as a result of not receiving the prescribed

medications.

       To succeed on his claims of denial of medical care, Tobias must show (1) deliberate

indifference (2) to a serious medical need. Accepting Tobias's claims as true, he had a serious

medical need. The question is thus whether he h1s shown that the defendants were deliberately

indifferent to that need. He alleges that medical personnel were deliberately indifferent when they

delayed medical treatment by three days. Tobias does not allege he suffered substantial harm as a

result of the alleged delays in treatment. See Easter v. Powell, 467 F.3d 459, 464 (5th Cir. 2006)

(quoting Mendoza v. Lynaugh, 989 F.2d 191, 193 (5th Cir. 1993)) (explaining that a delay in


O:\RAO\VDG\2017\17-1757.e01.wpd                  12
treatment "can only constitute an Eighth Amendment violation if there has been deliberate

indifference [that] results in substantial harm"); see also 28 U.S.C. § 1915(e)(2)(B) (providing that

"the court shall dismiss [a claim] at any time if tht: court determines that ... the action or appeal is

frivolous or malicious [or] fails to state a claim on which relief may be granted").

       Tobias has not alleged facts demonstrating the defendants were aware of, and disregarded,

a substantial risk of harm to Tobias. Nor did he sLiffer substantial harm as a result of the delay in

treatment. Thus, Tobias's claim based on deliberate indifference to his serious medical needs is

DISMISSED as frivolous. 28 U.S.C. § 1915(e)(2):B)(i).

V.     The Claim Based on Denial of Access to the Courts

       The right of access to the courts is a funda:nental constitutional right grounded in the First

Amendment right to petition and the Fifth and Fourteenth Amendment due process clauses. See

Johnson v. Atkins, 999 F.2d 99, 100 (5th Cir. 199:1). "Any deliberate impediment to access, even

delay of access, may constitute a constitutional de::>rivation." Jackson v. Procunier, 789 F.2d 307,

311 (5th Cir. 1986). To prevail on a denial of access to the courts claim, a plaintiff suing under

Section 1983 must establish that he has been prejudiced in connection with some identifiable past,

pending, or proposed legal proceeding. See Lewis v. Casey, 518 U.S. 343, 349-53 (1996).

       In the case at bar, Tobias states that he was denied access to the courts because K. Beck

denied him paper, pens, and postage on May 17, 2015. (Docket Entry No. 10, Plaintiffs More

Definite Statement, p. 20). He also complains that he was denied access to the law library. Tobias

states that he was working on the following cases:

(1)    Cause Number 4854 72, appeal of his conviction for possession of marijuana in Bexar

County. Tobias states that he wished to researeh the address of the appellate court. Tobias


O:\RAO\VDG\2017\17-1757.e01.wpd                   13
acknowledges that he was represented by counsel,Jn this criminal matter.

(2)    Cause Number 41140261 in Bexar County Precinct 4. Tobias was researching a landlord-

tenant issue. Tobias states that he was evicted.

(3)    Challenge of a parole revocation hearing.

       As noted in Section III, supra, Tobias's claims rising from events prior to May 28, 2015, are

barred by the statute of limitations. Alternatively, the Court finds that this claim lacks merit.

       Tobias states that he was denied access to the courts as a result of the delay in receiving

writing supplies. Tobias has failed to demonstrate prejudice as a result of the defendants' conduct.

Tobias's access to the courts claim is therefore DI:;MISSED as frivolous.

VI.    The Claim Based on an Inadequate Gric:,vance System

       Tobias alleges that the defendants violated his civil rights by failing to resolve the complaints

presented in his grievances. "A prisoner has a liberty interest only in freedoms from restraint

imposing atypical and significant hardship on the inmate in relation to the ordinary incidents of

prison life." Geiger v. Jowers, 404 F.3d 371, 373-74 (5th Cir. 2005) (internal citation and quotation

omitted). An inmate does not have a constitutionally protected liberty interest in having grievances

resolved to his satisfaction. There is no due process violation when prison officials fail to do so.

Geiger v. Jowers, 404 F.3d 371,373-74 (5th Cir. 2005); see also Edmondv. Martin, eta!., slip op.

no. 95-60666 (5th Cir., Oct. 2, 1996) (unpublished) (prisoner's claim that a defendant "failed to

investigate and denied his grievance" raises no constitutional issue); Thomas v. Lensing, eta!., slip

op. no. 01-30658 (5th Cir., Dec. 11, 2001) (unpublished) (same). The defendants' alleged failure

to address the grievances to Tobias's satisfaction did not violate his constitutional rights.

       Tobias's due process claim based on an inadequate grievance procedure lacks merit.


O:\RAO\VDG\2017\17-1757.e01.wpd                    14
VII.   The Claim Based on a Failure to Comply with Prison Regulations

       Tobias further alleges that prison officials did not follow prison rules and regulations

regarding placement on a special diet. Fifth Circuit case law is clear that a prison official's failure

to follow the prison's own policies, procedures or regulations does not constitute a violation of due

process, if constitutional minima are nevertheless net. Giovanni v. Lynn, 48 F.3d 908, 912-13 (5th

Cir.), cert. denied, 516 U.S. 860 (1995); Murphy v. Collins, 26 F.3d 541, 543 (5th Cir. 1994). Even

assuming that officers violated TDCJ -CID regulati :ms in notifying inmates of disciplinary charges,

Tobias has failed to establish a violation of a constitutional right. Tobias has not shown that any

errors relating to placement on a special diet amounted to a constitutional due process violation.

        The mere failure to comply with prison rules and regulations does not, without more, give

rise to a constitutional violation. Meyers v. Klevem1agen, 97 F.3d 91, 94 (5th Cir. 1996). A prison

official's failure to follow state regulations does not establish a constitutional violation. See Jackson

v. Cain, 864 F.2d 1235, 1251-52 (5th Cir. 1989). Tobias's claim that his due process rights were

violated by the failure of prison officials to comply with prison regulations lacks an arguable basis

in law because, in light of Sandin v. Conner, 515 U.S. 472 (1995), Tobias has no created liberty

interest in the regulations of the Texas Department of Criminal Justice - Correctional Institutions

Division.

VIII. The Claim Based on Verbal Threats

        Tobias complains that Officer Pena used racial slurs against him, by saying, "I'm a white boy,

and you got beat down by a white boy." (Docket Entry No. 10, Plaintiffs More Definite Statement,

p. 2). Threats, verbal taunts and racial slurs do not give rise to liability under§ 1983. Bender v.

Brumley, 1 F.3d 271, 274 n.4 (5th Cir. 1993). In Calhoun v. Hargrove, 312 F.3d 730, 734 (5th Cir.


O:\RAO\VDG\2017\17-1757.e01.wpd                    15
2002), the Fifth Circuit held that verbal abuse and requiring an inmate to beg for food did not

provide a basis for an actionable claim under § 1983. The Fifth Circuit summarized the case law

concerning verbal abuse as follows:

               [I]n the Eighth Amendment context, our circuit has recognized as a
               general rule that "mere threatening language and gestures of a
               custodial officer[r] do not, even if true, amount to constitutional
               violations". McFadden, 713F.2dat 146(quotingCoylev. Hughs, 436
               F. Supp. 591, 593 (W.D. Okla.197i)); accord Johnson v. Glick, 481
               F.2d 1028, 1033 n.7 (2d Cir.) (th~ use of words, no matter how
               violent, does not comprise a§ 1983 violation), cert. denied, 414 U.S.
               1033 (1973); Collins v. Cundy, 603 F.2d 825, 827 (1Oth Cir. 1979)
               (verbal harassment consisting of sheriffs threat to "hang" prisoner
               does not state constitutional deprivation under§ 1983).

       The complaint about Major Pena using racial slurs simply does not provide a basis for a

federal civil rights lawsuit. Robertson v. Plano Oty ofTex., 70 F.3d 21,25 (5th Cir. 1995), citing

Hopson v. Fredericksen, 961 F.2d 1374, 1378 (8tr. Cir. 1992).

       Tobias's claims based on verbal harassment lack merit and are dismissed as frivolous.

IX.    The Claims Based on Respondeat Superior

       Tobias sues Jennifer Brown, Warden of the ISF. Tobias claims that this defendant was

responsible for the operation of the ISF. Tobias fmther asserts that S. Schumacher was the medical

supervisor responsible for ensuring that all inmates receive adequate medical treatment. Tobias has

not alleged that these supervisory defendants were personally involved in any of the constitutional

violations Tobias alleges. Tobias seeks to impose liability on these defendants solely on the basis

of their positions as ultimate supervisors.

       Individual liability under section 1983 may not be based on a supervisor's vicarious liability

for the acts or omissions of employees. Coleman ·;. Houston Indep. Sch. Dist., 113 F .3d 528, 534



O:\RAO\VDG\2017\17-1757.e01.wpd                 16
(5th Cir. 1997). Supervisory officials may be    liabl~~   if their own action or inaction, performed with

a certain degree of gross negligence or deliberate hdifference, proximately causes a constitutional

violation. Thompson v. Upshur Cnty., Tex., 245 F.3d 447,459 (5th Cir. 2001). Tobias alleges that

these supervisory defendants are liable for actions of their subordinates; such allegations fail to state

a claim under section 1983. Tobias's claims that the individual employees at the TDCJ-CID are

acting under the direction of the supervisory defendants are, as a matter of law, insufficient. See

Monellv. NYC Dep'tofSoc. Servs., 436 U.S.         65~:,    691-95 (1978);Altonv. Tex. A &MUniv., 168

F.3d 196,200 (5th Cir. 1999); Southardv. Tex. Bd. ofCriminal Justice, 114 F.3d 539,551 (5th Cir.

1997); Thompkins v. Belt, 828 F.2d 298, 303-04 (5th Cir. 1987). The misconduct of the subordinate

must be affirmatively linked to the action or inaction of the supervisor. Southard, 114 F.3d at 551.

Tobias's claim that prison officials were acting under the direction of the supervisory defendants

does not affirmatively link the misconduct of the named prison employees to the actions of the

supervisory defendants.

       To prevail against a supervisory official, the plaintiff must demonstrate that the official's act,

or failure to act, either caused or was the moving force behind the plaintiffs harm. See Monell, 436

U.S. at 692-94; Smith v. Brenoettsy, 158 F.3d 908, 911 (5th Cir. 1998). The supervisor's conduct

must be measured against the standard of deliberate indifference. Alton, 168 F.3d at 200. "For an

official to act with deliberate indifference, 'the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.'" Brenoettsy, 158 F.3d at 911. "The standard of deliberate indifference is high." !d. (citing

Doe v. Dallas Indep. Sch. Dist., 153 F.3d 211,218 (5th Cir. 1998)). Tobias does not allege that these

supervisory defendants were aware of and disregar:led a substantial risk to Tobias's safety. Tobias


O:\RAO\VDG\2017\17-1757.e01.wpd                    17
does not set out specific facts showing that      the~;e   defendants were personally involved in the

violations of Tobias's civil rights. The claims against Warden Brown and S. Schumacher are

dismissed.

X.      The Claims Against the Defendants in Their Official Capacities

        Suits for damages against the state are ba:Ted by the Eleventh Amendment. Kentucky v.

Graham, 473 U.S. 159, 169 (1985). Absent waiver, neither a state nor agencies acting under its

control are subject to suit in federal court. P.R. Aq;',{educt and Sewer Auth. v. Metcalf & Eddy, Inc.,

506 U.S. 139, 144 (1993). This bar remains in effect when state officials are sued for damages in

their official capacity. Cory v. White, 457 U.S.        ~5,   90 (1982). To the extent Tobias sues the

defendants for damages in their official capacities, those claims are barred by the Eleventh

Amendment.

        The Eleventh Amendment does not bar Tobias's claim for prospective relief. Because the

real party in interest in an official-capacity suit is the governmental entity and not the named official,

the entity's "policy or custom" must have played a rart in the violation of federal law. Hafer v. Mel a,

502 U.S. 21,25 (1991)(quotingMonell v. Dep'tofSoc. Servs. ofN.Y, 436 U.S. 658,694 (1978)).

Tobias has not demonstrated that an ISF policy caused a violation of his constitutional rights.

XI.     Conclusion

        The action filed by Archie Tobias lacb an arguable basis in law.                 His claims are

DISMISSED with prejudice under 28 U.S.C. § 19 .. 5(e)(2)(B)(i). Any remaining pending motions



O:\RAO\VDG\2017\17-1757.e01.wpd                    18
are DENIED as moot.

             SIGNED at Houston, Texas, on        _N_CN_._lp_ _,2o19.

                                       _j~~
                                       VANESSA D. G MORE
                                       UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2017\17-1757.e01.wpd             19
